Citation Nr: 0028318	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99 - 04 967	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether the rating decision of June 27, 1983, denying service 
connection for a  heart condition and for a nervous disorder 
was clearly and unmistakably in error. 

Whether new and material evidence has been submitted to 
reopen a claim for direct or secondary service connection for 
a cardiovascular disorder. 

Whether new and material evidence has been submitted to 
reopen a claim for direct or secondary service connection for 
an acquired psychiatric disability.  



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served honorably on active duty from January 1972 
to March 1974, but did not serve in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  That decision held, in relevant 
part, that the RO rating decision of June 27, 1983, denying 
service connection for a heart condition and for a nervous 
disorder was not clearly and unmistakably in error.  
In addition, that decision determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a psychiatric disorder and for a 
cardiovascular disorder, and the veteran appealed.  For 
purposes of this appeal, the Board has recharacterized the 
disabilities for which service connection is claimed as an 
acquired psychiatric disorder and a cardiovascular disorder.  

The Board notes that the veteran has suggested that his 
cardiovascular disorder may be secondary to his psychiatric 
disorder.  However, as service connection is not in effect 
for a psychiatric disorder, neither the RO nor the Board have 
reached that issue.  


FINDINGS OF FACT

1.  A rating decision of June 27, 1983, denied service 
connection for a heart condition and for a nervous disorder; 
the veteran was given appropriate written notification of 
that decision and of his right to initiate an appeal, but 
failed to do so and that decision became final after one 
year.  

2.  A rating decision of November 1987 determined that new 
and material evidence had not been submitted to reopen claims 
of service connection for a heart condition and for a nervous 
disorder, and the veteran appealed.  

3.  A Board decision of March 1989 denied direct or 
presumptive service connection for a psychiatric disorder and 
for a cardiovascular disorder, determined that new and 
material evidence had not been submitted to reopen those 
claims, and found that the rating decision of June 27, 1983, 
was not obviously in error; that decision was not appealed 
and constituted a final appellate determination with respect 
to those issues.  

4.  The primary focus of the Board decision of March 1989 was 
upon the finality of the June 27, 1983 rating decision and 
the evidence submitted since entry of that determination for 
the purpose of determining whether such evidence established 
a new factual basis for a grant of the requested benefits, 
without actual or implicit affirmance of the June 27, 1983 
decision; the RO's determination of June 27, 1983, was not 
subsumed by the Board's March 1989 decision.  

5.  The motion for revision of the rating decision of June 
27, 1983, on the basis of CUE is not legally meritorious.  

6.  In May 1998, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric disorder 
and for a cardiovascular disorder by submitting additional 
evidence and citing medical and other evidence added to the 
record since the Board decision of March 1989.  

7.  The additional evidence added to the record since the 
Board decision of March 1989 includes no evidence which bears 
directly and substantially upon the specific matters under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The issue of whether there was CUE in the rating decision 
of June 27, 1983, is one not barred by law, regulation, or 
jurisprudence.  38 U.S.C.A. §§ 511, 7104(a) 7105(c) (West 
1991);  38 C.F.R. §§ 3.105(a), 20.1100 (1999).  

2.  There was no CUE of fact or law in the rating decision of 
June 27, 1983, denying entitlement of the veteran to service 
connection for a "nervous" condition and for a "heart" 
condition, and the appeal lacks legal merit.  38 U.S.C.A. 
§§ 511, 7104(a) 7105(c) (West 1991);  38 C.F.R. §§ 3.105(a), 
20.1100 (1999);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  New and material evidence to reopen the claims for 
service connection for an acquired psychiatric disorder and 
for a cardiovascular disorder on a direct or presumptive 
basis has not been submitted, and the Board decision of March 
1989 denying those claims is affirmed and remains final.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether the RO's Decision of June 27, 1983, is Reviewable for 
CUE

All questions in a matter which under  38 U.S.C.A. § 511(a) 
is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary, and final decisions on 
such appeals shall be made by the Board.  38 U.S.C.A. § 
7104(a) (West 1991);  38 C.F.R. § 20.1100 (1999).  While a 
decision by the Board is subject to revision on the grounds 
of CUE under  38 U.S.C.A. § 7111(a) (West 1991 & Supp. 1999), 
such is not at issue in this matter and is not herein 
addressed.  Regarding RO actions, if no notice of 
disagreement is filed within the prescribed period, the 
action or determination shall become final and the claim will 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title.  38 U.S.C.A. § 7105(c).  Previous determinations 
which are final and binding, including decisions as to 
entitlement to service connection, will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. Id.

When a determination of the RO is affirmed by the Board, such 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104.  Under the doctrine of delayed - 
subsuming, a Board decision that considers a collateral 
attack on a final, unappealed RO determination can subsume 
that unappealed RO determination under certain circumstances.  
Brown v. West, No. 98-7071, slip op. at 6 (Fed. Cir. Feb. 18, 
2000); see Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1499 (1999);  Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 
(1999);  VAOPGCPREC 14-95.  In a case in which the Board's 
decision subsumes an unappealed RO determination on 
collateral attack, the veteran may not challenge the original 
RO determination as containing CUE, but must proceed before 
the Board and urge that there was CUE in the Board decision 
that subsumed the unappealed RO action.  Brown, slip op. at 
7.

In a nonprecedential decision of the United States Court of 
Appeals for the Federal Circuit in  Jones v. West, No. 99-
7031 (Fed. Cir. Feb. 25, 2000), the Federal Circuit stated 
that a Board decision that follows an RO determination and 
that does not affirm an RO decision cannot subsume that RO 
decision for purposes of a later collateral attack before the 
RO.  This is true for a claim of CUE or any other allowable 
challenge to an RO decision, such as new and material 
evidence. Id.

In the case now before the Board, the RO initially considered 
the veteran's original claim of entitlement to service 
connection for a "nervous condition" and a "heart 
condition" in a rating decision of June 27, 1983, at which 
time such claims were denied.  The basis for such 
determinations was that neither a nervous condition nor a 
heart condition was shown to have been present during active 
service; that the post service sinus arrhythmia was a normal 
variant; that organic heart disease was not shown on current 
examination; and that the veteran's generalized anxiety 
disorder was first shown subsequent to service.  Notice of 
the denial and of his right to appeal was furnished to the 
veteran in July 1983, but he failed to file a Notice of 
Disagreement and that decision became final.  

The veteran thereafter submitted private and VA medical 
evidence regarding his post service treatment for alcoholism, 
for asymptomatic macrocytic hyper chromic anemia secondary to 
alcohol abuse, for sinus tachycardia, for syncope of unknown 
etiology, for nervousness and depression, for single episode 
atrial fibrillation, for anxiety and depression, for acute 
arterial hypertension only during acute alcoholic episode, 
for hypertension and dizzy spells, for a questionable left 
ventricular hypertrophy, and for peripheral neuropathy 
secondary to alcohol dependence, as well as duplicate copies 
of his service medical records pertaining to his 
hospitalization at Fort Polk in March 1972 for tonsillitis.  
The RO again considered the veteran's claim on November 18, 
1987, finding that the evidence submitted was not both new 
and material to the issues of service connection for a 
nervous condition or a heart condition, and confirmed and 
continued the earlier denial.  Notice of the action taken and 
of his appellate rights was provided to the veteran in 
written correspondence from the RO in December 1987, and the 
veteran appealed.  

In March 1989, the Board entered a decision in which it 
reviewed and considered the entire evidentiary record, 
including the veteran's service medical records and all 
evidence of record prior to the rating decision of June 27, 
1983; cited applicable law and regulations addressing direct 
and presumptive service connection, finality of 
determinations, and revision of decisions based on clear and 
unmistakable error; determined that the disorders at issue 
were not present in service or within any applicable 
presumptive period; found that new and material evidence had 
not been submitted to reopen those claims; concluded that the 
rating decision of June 27, 1983 was not clearly erroneous in 
denying the issues then considered; and denied service 
connection for a nervous condition and a heart condition on a 
direct and presumptive basis.  In the absence of an appeal, 
that decision constitutes a final appellate determination 
with respect to those issues.  

While the Board decision of March 1989 noted that it had 
considered all of the evidence on file, inclusive of service 
medical records as well as examination and treatment reports 
compiled postservice, its primary focus as set forth in the 
Discussion and Evaluation, Findings of Fact, and Conclusions 
of Law portions of the March 1989 decision was upon the 
finality of the June 27, 1983 action of the RO and the 
significance of the evidence submitted since entry of that 
determination.  In short, the Board did not undertake a de 
novo review of the evidence, but rather examined the evidence 
submitted subsequent to the June 27, 1983 decision for the 
purpose of determining whether such evidence established a 
new factual basis for a grant of the requested benefit.  To 
that end, there was no actual or implicit affirmance of the 
June 27, 1983 decision by the Board in its March 1989 
decision, and, therefore, it cannot reasonably be concluded 
that the RO's determination of June 27, 1983, was subsumed by 
the Board's March 1989 decision.  See Brown, Dittrich, 
Donovan, supra.  Consequently, the Board hereby finds that 
the issue of whether there was CUE in the rating decision of 
June 27, 1983, is one not barred by law, regulation, or 
jurisprudence.

CUE in the RO's Rating Decision of September 27, 1980

The appellant has alleged that the RO's rating decision of 
June 27, 1983, was CUE in that the veteran's service medical 
records had not been received at the RO and were not 
considered at the time of that rating decision; that the 
statement contained in that rating decision to the effect 
that "Service medical records are negative for either 
claimed condition" is therefore a"lie"; that records of 
the veteran's treatment at Robbins Barracks in Stuttgart, 
Germany, within the initial postservice year were never 
requested and had not been obtained or reviewed by the RO at 
the time of that decision; that the veteran's service medical 
records were not contained in the claims folder or reviewed 
at the time of the May 1983 VA examinations of the veteran, 
rendering those examinations inadequate; that the RO failed 
to meet its duty to assist the veteran in the manner 
discussed above; and that for the reasons stated, the rating 
decision of June 27, 1983, was CUE and should be revised.  

The United States Court of Appeals for Veterans Claims has 
propounded the following three-pronged test to determine 
whether CUE is present in a prior determination: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law which existed at the time of the prior 
adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Here, the veteran has failed to advance a properly pleaded 
claim of CUE as to the RO's determination in September 1980, 
denying entitlement to service connection for a "nervous 
condition" and for a "heart condition."  The assertion 
that the veteran's service medical records had not been 
received at the RO and were not considered at the time of 
that rating decision is factually incorrect, as the record in 
the case contains VA Form 00-3101-3, Request for Information, 
dated April 13, 1983, demonstrating that the RO requested the 
veteran's service medical records, including his service 
induction and discharge examinations, from the National 
Personnel Records Center (NPRC).  That document further 
establishes that the NPRC forwarded the veteran's service 
medical records to the RO on May 18, 1983; and further shows 
that those service medical records were received at the RO on 
May 20, 1983.  Thus, the RO did not err in failing to review 
the veteran's service medical records, as alleged.  
Furthermore, that assertion that the statement contained in 
the June 27, 1983, rating decision to the effect that 
"Service medical records are negative for either claimed 
condition" is a "lie" is factually incorrect, as the 
service medical records do not, in fact, contain objective 
clinical findings or diagnoses of either of the claimed 
conditions, exactly as is stated in the rating decision of 
June 27. 1983.  

Error is further assigned for the RO's failure to request, 
obtain and review records of the veteran's alleged treatment 
for a nervous condition at Robbins Barracks Dispensary in 
Stuttgart, Germany, within the initial postservice year, 
prior to its making the July 27, 1983, decision.  However, 
any breach by VA of its duty to assist the veteran in the 
development of all pertinent facts, including the failure to 
obtain the cited records from the Robbins Barracks 
Dispensary, cannot form the basis for a claim of CUE because 
such a breach creates only an incomplete record rather than 
an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  Furthermore, while VA may have been put on notice 
prior to June 27, 1983, of the veteran's postservice private 
or non-VA treatment at Robbins Barracks Dispensary for a 
nervous condition, any duty-to-assist obligation would not 
have arisen until such time as the veteran had submitted 
evidence with which to well ground his claim for service 
connection for a "nervous condition."  The record shows 
that at the time of the entry of the June 27, 1983, rating 
decision denying service connection for a nervous condition 
and for a heart condition, the RO had obtained both the 
veteran's service medical records and all VA medical evidence 
then in existence, and that, absent evidence of a well-
grounded claim, VA was under no duty to obtain postservice 
records from other private or government entities.  

With regard to a claim of inadequacy due to the absence of 
review of the claims folder, the VA General Counsel, in a 
binding precedent opinion, indicated that 38 C.F.R. § 4.1 
does not require that the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined, nor is 
a medical records review required in all circumstances where 
a rating examination is conducted pursuant to the duty to 
assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  

To the same point, an assertion of failure to afford an 
appropriate VA examination as alleged, cannot form a basis 
for a claim of CUE because such a breach likewise creates 
only an incomplete record rather than an incorrect one.  
Caffrey, 6 Vet. App. at 383-384.  If the facts contained in 
the record at the time the decision is entered are correct, 
the decision is not erroneous, although not embodying all of 
the relevant facts. Id.  

The noted exception, that of service medical records, is 
inapplicable to the factual scenario herein presented because 
the service medical records were, in fact, present and the 
facts contained in those records available for review at the 
time of entry and promulgation of the rating decision in 
question.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
The Board finds that the correct facts, as they were known at 
the time, were before the adjudicator at the time of the 
entry of the June 27, 1983, decision, i.e., neither a nervous 
condition nor a heart condition compensable under the 
applicable law and regulations then in effect were manifest 
during active service or within any applicable presumptive 
period, and a compensable heart disability was not then 
demonstrated.  

In addition, in order to constitute CUE, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made".  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
The Court has further stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, which when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo, 6 Vet. App. at 43-
44.  In this particular case, no such error is demonstrated.  
Even if the VA examiners in May 1983 had been in possession 
of the veteran's service medical records, those records 
clearly demonstrate that a nervous condition or heart 
condition was not present during service, and their 
determinations would not have produced a different outcome.  
No action by the RO in requesting or not requesting 
postservice records from the Robbins Barracks Dispensary 
would have changed the outcome in view of the failure of the 
NPRC to find any evidence that such records exist.  

As to this matter, the law, and not the facts, is 
dispositive, and as this claim for CUE is without legal 
merit, denial is in order.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Direct or Secondary Service Connection for a 
Cardiovascular Disorder and for an Acquired Psychiatric 
Disability

The United States Court of Appeals for Veterans Claims 
(Court) has recently announced a new three-step analysis that 
VA must perform when a veteran seeks to reopen a final 
decision based on the submission of new evidence.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc).  The three prongs 
of the new Elkins test are as follows: (1) VA must first 
determine whether the veteran has presented new and material 
evidence under  38 C.F.R. § 3.156(a) (1999) in order to have 
a finally denied claim reopened under  38 U.S.C.A. § 5108; 
(2) if new and material evidence has been presented, 
immediately upon reopening the claim, VA must decide whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the reopened claim is well 
grounded pursuant to  38 U.S.C.A. § 5107(a); and (3) if the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has been fulfilled.  
Elkins, id.  If the additional evidence presented is not new, 
the inquiry ends and the claim may not be reopened.  Smith 
(Russell) v. West,  12 Vet. App. 312 (1999).

In the instant appeal, a rating decision of June 1983 denied 
the veteran's claim for service connection for a heart 
condition and for a nervous disorder.  The veteran was given 
appropriate written notification of that decision and of his 
right to initiate an appeal, but failed to do so and that 
decision became final after one year.  Subsequently, the 
veteran undertook to reopen his claim for service connection 
for a heart condition and for a nervous disorder by 
submitting additional evidence.  A rating decision of 
November 1987 denied service connection for a heart condition 
and for a nervous disorder because new and material evidence 
had not been submitted to reopen those claims, and the 
veteran appealed that decision.  In a March 1989 decision, 
the Board denied direct or presumptive service connection for 
a psychiatric disorder and for a cardiovascular disorder, 
determined that new and material evidence had not been 
submitted to reopen those claims, and found that the rating 
decision of June 29, 1983, was not obviously in error.  
Although the veteran was informed in writing of the action 
taken and of his right to appeal those decisions, he failed 
to initiate an appeal and that decision constituted a final 
appellate determination with respect to those issues.  
38 U.S.C.A. § 7104(a) (West 1991).  

In April 1998, the veteran undertook to reopen his claim for 
service connection for an acquired psychiatric disorder and 
for a cardiovascular disorder by submitting additional 
evidence and citing medical and other evidence added to the 
record since the Board decision of March 1989.  A rating 
decision of September 1998 determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a heart condition and for a nervous 
condition, giving rise to this appeal.  As noted, for 
purposes of this appeal, the Board has recharacterized the 
disabilities for which service connection is claimed as an 
acquired psychiatric disorder and a cardiovascular disorder.  

In order to reopen a claim after a prior Board disallowance 
of that claim has become final, new and material evidence 
must be submitted.  38 U.S.C.A. § 7104(b) (West 1991).  New 
and material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (1999);  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether new and 
material evidence has been submitted which is sufficient to 
warrant reopening of a claim under the provisions of  
38 U.S.C.A. § 5108 (West 1991), consideration must be given 
to all of the evidence submitted since the last final 
disallowance of the claim.  Evans v. Brown,  9 Vet. App. 273, 
285 (1996).  

In this case, the last final disallowance of the veteran's 
claim for service connection for an acquired psychiatric 
disorder and a cardiovascular disorder is the Board decision 
of March 1989.  Governing law and regulations provide that 
the claim will be reopened if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1999);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The veteran's original application for VA disability 
compensation benefits(VA Form 21-526), received at the RO in 
April 1983, claimed service connection for a nervous 
condition and for a heart condition, starting in 1973, and 
cited treatment for a nervous condition at Fort Polk in March 
1972, at Robbins Barracks in Stuttgart, Germany, in 1974-
1975, and at Roseland Community Hospital in 1976.  He further 
reported treatment for a heart condition at Michael Reese 
Hospital in late 1982.  The veteran's service medical records 
were requested by the RO on April 13, 1983, forwarded to the 
RO by the National Personnel Records Center (NPRC) on May 18, 
1983, and received at the RO on May 20, 1983.  

The evidence of record at the time of the Board decision of 
March 1989 included the veteran's service medical records, 
which disclosed no complaint, treatment , findings, or 
diagnosis of an acquired psychiatric disability or of a 
cardiovascular disorder during his period of active service 
or at the time of service separation.  The service medical 
records show that he was hospitalized at Fort Polk in March 
1972 for tonsillitis.  On admission, he complained of 
headache, fever, sore throat, and dizziness, and his 
temperature was 103.6 degrees.  There was no evidence of 
elevated blood pressure, heart trouble, or of a nervous 
condition.  The diagnosis at hospital discharge was 
tonsillitis.  He was again hospitalized at the US Army 
Hospital, Bad Canstatt, Germany, in November 1973 for an 
acute right epididymitis.  In a report of medical history 
prepared by the veteran in connection with his service 
separation examination in November 1973, he denied any 
history of frequent trouble sleeping, depression or excessive 
worry, nervous trouble of any sort, frequent or severe 
headache, heart trouble, shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, high or 
low blood pressure, or dizziness or fainting spells.  

At the time of his service separation examination in November 
1973, mental status examination disclosed that the veteran 
was fully alert and oriented, his behavior was normal, his 
memory was good, his mood was level, and his thought content 
was normal.  He was found to have no significant mental 
illness, to be mentally responsible, to be able to 
distinguish right from wrong and to adhere to the right, to 
have the capacity to understand and participate in Board 
proceedings, and to meet the retention standards prescribed 
in Chapter 3, AR 40-501, and his psychiatric evaluation was 
normal.  Further, his heart and vascular system were normal, 
blood pressure was 102/70, pulse rate was 68, a chest X-ray 
was negative, and his heart and cardiovascular system were 
normal.  In December 1973, the veteran was given a profile 
showing that his physical capacity, upper and lower 
extremities, hearing and visual acuity, and psychiatric 
evaluation were normal.  A subsequent Disposition Form shows 
that the veteran denied any history of heart trouble, high or 
low blood pressure, or recent hospitalization or physician 
care.  

A VA hospital summary dated from January to March 1983 showed 
that the veteran was admitted for detoxification after 
reporting that he drank a quart of whiskey a day.  The 
diagnosis was alcohol dependence.  

In April 1983, a deferred rating decision noted that the 
veteran alleged treatment at Robbins Barracks, Stuttgart, 
Germany, from 1974 to 1975, and asked that those records be 
obtained.  

A report of VA psychiatric examination, conducted in May 
1983, noted the absence of the veteran's service medical 
records, while citing the veteran's statement that he had no 
treatment for psychiatric disability while in service, but 
experienced dizzy spells, chest pains, and nervousness while 
hospitalized at Fort Polk in March 1972.  He further related 
that he received no psychiatric treatment while hospitalized 
at Roseland Community Hospital for nervousness and a kidney 
condition.  Following mental status examination, the 
diagnosis was generalized anxiety disorder.

A report of VA cardiovascular examination, conducted in May 
1983, also noted that the absence of the veteran's service 
medical records made it impossible to comment as to any 
inservice cardiovascular disease.  The veteran claimed 
inservice palpitations, not detected on electrocardiogram 
(EKG), but was not treated for arrhythmia while in service.  
He indicated that his first treatment for arrhythmia was at 
Michael Reese Hospital in1982.  Cardiovascular examination 
disclosed no abnormalities.  The cardiovascular examiner 
diagnosed a history of acute hypertension during and shortly 
following an acute alcoholic episode only, no current 
hypertension found; no organic heart disease found; history 
of cardiac palpitations, type unspecified, [precipitated by 
alcohol], current status regular sinus rhythm, EKG shows mild 
sinus arrhythmia; history of chronic alcohol abuse; serum 
liver enzymes show all normal values, macrocytosis and 
hyperchromia of [red blood cells] with anemia.  The examiner 
noted that the veteran's sinus arrhythmia was a variant of 
normal values, and that he did not have hypertension and was 
not on antihypertensive medications.  

A rating decision of June 27, 1983, denied service connection 
for a nervous condition and for a heart condition because 
neither condition was shown in service. Organic heart disease 
was not shown on VA examination, sinus arrhythmia was 
described as a variant of normal, and generalized anxiety 
disorder was first shown after service separation.  The 
veteran was notified of that decision, but failed to initiate 
an appeal and that decision became final.

In December 1984, the veteran submitted additional evidence 
in support of a claim for nonservice-connected pension 
benefits, including a Certificate of Health from J. W. Chen, 
MD, dated in December 1984, stating that the veteran was 
under his care for nervousness and depression, was given 
Elavil, and was unable to work.  

A VA hospital summary dated from March to April 1984 showed 
that the veteran was admitted for detoxification, and 
diagnosed with alcohol dependence.  

A private hospital summary and treatment records from Michael 
Reese Hospital and Medical Center, dated in October 1976, 
disclosed no abnormalities on electroencephalogram (EEG), 
chest X-ray revealed no cardiomegaly, skull-ray was negative, 
brain and liver scan were normal, no evidence of any nervous 
or heart disorder was found, and the pertinent diagnosis was 
syncope of unknown etiology.  He was readmitted in March 1982 
complaining of palpitations, shortness of breath, and mild 
lightheadedness.  Heart enzymes were normal, an 
echocardiogram revealed no abnormality, and there was no 
evidence of left ventricular hypertrophy.  Following a work-
up, he was discharged with diagnoses of a single paroxysmal 
of atrial fibrillation, macrocytosis and history of alcohol 
abuse.  The veteran was seen on several occasions for sinus 
tachycardia, frequently resolving in minutes, elevated blood 
pressure was shown on one occasion, and an EKG in April 1983 
revealed a predominant sinus rhythm with a normal PR interval 
and frequent periods of sinus arrhythmia.  A chest X-ray in 
February 1985 disclosed that the heart was normal in size and 
contour.  Acute treatment records from Michael Reese Hospital 
and Medical Center show that the veteran was seen for sinus 
tachycardia in May 1985, told to stop taking Amitriptyline, 
and referred elsewhere.  

A report of VA psychiatric examination, conducted in April 
1985, provided Axis I diagnoses of generalized anxiety 
disorder and alcohol abuse, and indicated that his headaches 
were included in his diagnosis of a generalized anxiety 
disorder.  A report of VA cardiovascular examination, 
conducted in April 1985, offered diagnoses of history of 
acute arterial hypertension only during and shortly following 
an acute alcoholic episode, no arterial hypertension found on 
this examination; no organic heart disease found on this 
examination; history of cardiac palpitations, type 
unspecified, at rest and while ambulatory, cause 
undetermined, EKG shows mild sinus tachycardia, otherwise 
normal; history of chronic alcohol abuse; serum liver enzymes 
show all normal values, macrocytic hyperchromic anemia 
probably secondary to alcohol abuse, asymptomatic, mild.  

The VA cardiac examiner noted that on examination he did not 
detect any cardiac arrhythmia or premature beats, and that 
alcohol was the precipitant of the veteran's cardiac 
palpitations as well as his historical transient 
hypertension, although none were present on the current 
examination.  He stated that such were common occurrences 
following an acute alcoholic episode, and that the veteran 
did not have arterial hypertension and was not on 
hypertensive medication.  He further noted that the veteran's 
sinus arrhythmia was a variant of normal and was not a 
pathological rhythm, a disease or a disease symptom, and that 
the veteran did not have heart disease.  He stated that the 
veteran's problem was alcohol abuse.  

VA outpatient treatment records dated in April 1985 show that 
the veteran was seen for a medication refill and diagnosed 
with ethanol abuse, hypertension and anxiety, while on 
another occasion he complained of chest pain and was given 
Elavil.  An August 1985 VA physician's statement indicates 
that the veteran was hospitalized from June to August 1985.  
An EKG of the veteran in February 1986 diagnosed alcohol 
dependence and a questionable ventricular hypertrophy, while 
chest X-ray disclosed no abnormality.   

A VA hospital summary dated in February 1986 showed that the 
veteran was admitted with complaints of lightheadedness and 
dizzy spells.  His blood pressure was 150/80.  He denied 
alcohol [use] and gave a history of problems with 
hypertension and anxiety syndrome.  The diagnoses were 
alcohol dependence and  peripheral neuropathy secondary to 
alcohol dependence.  An EKG in June 1986 disclosed a normal 
sinus rhythm and left ventricular hypertrophy by voltage.  

In March 1987, the veteran undertook to reopen his claim for 
service connection for a nervous condition and a heart 
condition.  He submitted a hospital summary showing that he 
was admitted to a VA medical facility, but was refused 
admission to the Alcohol Rehabilitation Unit.  The diagnosis 
at discharge was alcohol dependence.  In addition, he 
submitted a duplicate copy of an April 1983 deferred rating 
decision which noted that the veteran alleged treatment at 
Robbins Barracks, Stuttgart, Germany, from 1974 to 1975, and 
asked that those records be obtained.  The veteran contended 
that such document "proves" that his anxiety disorder and 
his heart condition are service connected.  

In November 1987, the veteran submitted duplicate copies of 
his service medical records showing that he was hospitalized 
at Fort Polk in March 1972 for tonsillitis.  On admission, he 
complained of headache, fever, sore throat, and dizziness, 
and his temperature was 103.6 degrees.  There was no evidence 
of elevated blood pressure or of a nervous condition.  The 
diagnosis at hospital discharge was tonsillitis.  In 
addition, the veteran submitted an altered document, 
consisting of a physician's statement that the veteran was 
living in a shelter care facility, and that his diagnoses 
were anxiety and depression, with additional material added 
by the veteran.  In a Statement in Support of Claim, the 
veteran asserted that his complaints of headaches and 
dizziness at the time of his hospitalization for tonsillitis 
in March 1972 were due to his anxiety, and thus warranted 
service connection for anxiety.  

A rating decision of November 1987 determined that new and 
material evidence had not been submitted to reopen claims of 
service connected for a nervous condition or a heart 
condition, and the veteran appealed.  In his appeal, the 
veteran asserted that his nervous condition was first noted 
on hospitalization at Fort Polk during active service when he 
was admitted with headaches, dizziness, and fever; that he 
was treated for an anxiety disorder at Robbins Barracks 
Dispensary between 1974 and 1975, within one year of service 
separation; and that current medical evidence demonstrated 
his heart condition, with sinus tachycardia, hypertension, 
and macrocytic hyperchromic anemia.  

As noted, a Board decision of March 1989 denied direct or 
presumptive service connection for a psychiatric disorder and 
for a cardiovascular disorder, determined that new and 
material evidence had not been submitted to reopen those 
claims, and found that the rating decision of June 29, 1983, 
was not obviously in error.  Although the veteran was 
informed in writing of the action taken and of his right to 
appeal those decisions, he failed to initiate an appeal and 
that decision constituted a final appellate determination 
with respect to those issues.  38 U.S.C.A. § 7104(a) (West 
1991).  

The evidence added to the record since the unappealed Board 
decision of March 1989 includes an April 1989 statement from 
the veteran seeking service connection for 
"psychoneurosis", including "cardiac neurosis".  In 
addition, he has submitted  a December 1986 report from the 
Bureau of Disability Determination Services, State of 
Illinois, showing diagnoses of insomnia and arrhythmia; an 
April 1987 report from the Bureau of Disability Determination 
Services, State of Illinois, showing a diagnosis of chemical 
dependency; a report of VA psychiatric examination, conducted 
in January 1987, showing a diagnosis of alcohol dependence, 
continuous; an April 1987 Social Security Administration 
(SSA) disability award, effective November 1986, based upon 
alcohol dependence and insomnia; a VA hospital summary dated 
in April 1988, with diagnoses of major depression, recurrent 
and mood congruent, with psychotic features; alcohol 
dependence; and cardiac arrhythmia; and a VA hospital summary 
dated from May to June 1988, with diagnoses of major 
depression and passive-dependent personality disorder.  

In addition, the veteran submitted a VA hospital summary 
dated in June 1988, with diagnoses of major depression; 
passive-dependent personality disorder; and alcohol 
dependence; a VA hospital summary dated from June to July 
1988, with a diagnosis of alcohol dependence; major 
depression and passive-dependent personality disorder; a VA 
hospital summary dated in July 1988, with a diagnosis of 
alcohol dependence; a VA hospital summary dated from August 
to September 1988 with a diagnosis of alcohol dependence; a 
VA hospital summary dated from January to February 1989 
showing diagnoses of major depression; passive-dependent 
personality disorder; and alcohol dependence; a June 1989 
report of private psychiatric examination showing diagnoses 
of recurrent major depression, passive-dependent personality 
disorder; chronic alcoholism and chronic alcohol abuse; 
organic brain syndrome secondary to chronic alcoholism, rule 
out chronic organic brain syndrome; medical problems 
including hypertension, and heart difficulties.  A July 1989 
report from the SSA determined that the veteran was still 
disabled due to recurrent major depression and chronic 
alcoholism.

Additional evidence added to the record includes a VA 
hospital summary dated from November to December 1989 showing 
diagnoses of dysthymic disorder and atypical psychosis; a VA 
hospital summary dated from January to April 1990 showing 
diagnoses of induced psychotic disorder; alcohol and drug 
use; a VA hospital summary dated from April to June 1990 
showing a diagnosis of schizoaffective disorder; a VA 
hospital summary dated from January to February 1991 showing 
diagnoses of recurrent major depression with mood congruent 
psychotic features; a VA hospital summary dated in April 1991 
showing diagnoses of major depression, passive-dependent 
personality disorder, and alcohol abuse; a VA hospital 
summary dated in August 1991 with diagnoses of alcohol abuse 
and schizoaffective disorder; a VA hospital summary dated in 
October 1991, with a diagnosis of paranoid schizophrenia with 
suicidal features; a VA hospital summary dated from October 
to November 1991 with diagnoses of bipolar affective 
disorder, depressed mood; and a VA hospital summary dated in 
January 1992 with diagnoses of alcohol abuse, and psychotic 
features, not otherwise specified [nos].  

In addition, a report of VA psychological evaluation of the 
veteran in March 1992: yielded diagnoses as follows: Axis I: 
schizophreniform disorder; generalized anxiety disorder; 
dysthymia; alcohol dependence; malingering; Axis II: 
schizotypal personality disorder, and borderline intellectual 
functioning.  Other evidence added to the record included a 
VA hospital summary dated from January to march 1992 with a 
diagnosis of bipolar affective disorder; a VA hospital 
summary dated from in April 1992 with diagnoses of alcohol 
abuse and bipolar disorder, manic; a VA hospital summary 
dated from May to June 1992, with diagnoses of schizophrenia; 
alcohol abuse, and passive-dependent personality disorder; a 
VA hospital summary dated from June to July 1992 showing 
diagnoses of alcohol abuse and passive-dependent personality 
disorder; a VA hospital summary dated in July 1992 showing a 
diagnosis of alcohol dependence; and a VA hospital summary 
dated in July and August 1992 showing diagnoses of alcohol 
dependence; passive-dependent personality disorder, and 
alcohol abuse.

Other evidence added to the record since the Board decision 
of March 1989 includes a VA hospital summary dated in 
September 1992 showing a diagnosis of cocaine dependence and 
alcohol dependence; a VA hospital summary dated from December 
1992 to January 1993 showing a diagnosis of major depression; 
a VA hospital summary dated from January to February 1993, 
showing a diagnoses of alcohol dependence; a VA hospital 
summary dated in February 1993 showing a diagnosis of bipolar 
affective disorder; a VA hospital summary dated from February 
to April 1993 showing diagnoses of alcohol dependence and 
psychosis-nos; probable personality disorder-nos; a report of 
VA psychological evaluation in March 1993 showing diagnoses 
as follows: Axis I: alcohol dependence; alcohol hallucinosis; 
rule out dementia associated with alcohol dependence; Axis 
II: Rule out avoidant personality disorder, borderline 
intellectual functioning; a VA hospital summary dated in July 
1993 showing a diagnosis of rule out malingering, 
polysubstance abuse; a VA hospital summary dated in August 
1993 showing diagnoses of depression, nos; polysubstance 
abuse, psychosis, nos; and personality disorder, nos; a VA 
hospital summary dated from September to October 1993 showing 
diagnoses of polysubstance abuse - cocaine and alcohol; 
schizoaffective disorder, depressed type; and personality 
disorder, nos; and a VA hospital summary dated in November 
1993 showing diagnoses of polysubstance abuse-cocaine and 
alcohol; and an antisocial personality disorder.  

The United States Court of Appeals for Veterans Claims, 
addressing the issue of entitlement to nonservice-connected 
pension benefits, remanded the case to the Board to consider 
the veteran's claim of entitlement to service connection for 
a psychiatric disability.  In November 1993, the Board 
remanded the case to the RO for additional development of the 
evidence with respect to the veteran's claim for a 
psychiatric disability and a medical opinion as to any 
relationship between the veteran's period of active service 
and any current psychiatric disability.  Thereafter, 
additional evidence added to the record included a VA 
hospital summary dated from December 1993 to January 1994 
showing diagnoses of major depression and dependent 
personality disorder; a VA hospital summary dated from 
February to March 1994 showing diagnoses of depression, nos; 
polysubstance abuse, psychosis, nos; and personality 
disorder, nos; a letter from a mental health care 
professional, dated March 1994, stating that the veteran was 
in the dual diagnosis treatment outpatient program until his 
scheduled November 1994 admission to the VAMC, Hines, for 
inpatient substance abuse treatment; a VA hospital summary 
dated in April 1994 showing diagnoses of mixed alcohol and 
cocaine dependence; alcoholic hallucinosis; personality 
disorder, nos; a VA Report of Field Examination dated in 
April 1994 showing that the veteran refused to sign 
authorizations for the field examiner to obtain his medical, 
education, or employment records; and a May 1994 report that 
the veteran refused VA psychiatric and other examinations. 

Additional evidence added to the record since the Board 
decision of March 1989 denying service connection for an 
psychiatric disorder and a cardiovascular disorder included a 
VA hospital summary dated from April to May 1994 showing 
diagnoses of major depression with psychotic features; 
passive-dependent personality disorder; and substance abuse; 
a VA hospital summary dated in December 1994 and January 1995 
showing Axis I diagnoses of major depression with psychotic 
features, and passive-dependent personality disorder; and an 
Axis II diagnosis of alcohol abuse; a VA hospital summary 
dated from March to April 1995 showing diagnoses of Axis I 
diagnosis of alcohol and cocaine dependence and a 
schizoaffective disorder.  In addition, an April 1995 report 
of VA general medical examination showed the following 
diagnoses: history of substance abuse; atypical chest pain; 
chronic headaches; mild early hypertension; 
hypercholesterolemia, noting a normal chest X-ray, normal 
EKG, and a soft systolic murmur.  Further, a report of VA 
psychiatric examination in April 1995 cited the veteran's 
claims that an inservice nervous breakdown and anxiety attack 
led to his hospitalization, and that he got pills for 
nervousness while in Germany.  The examining psychiatrist 
stated that the diagnoses were multiple substance abuse and 
chronic anxiety disorder, with psychotic thinking due to 
substance and alcohol abuse or something quite apart from the 
substance disorder.  He further stated that the most likely 
diagnosis was chronic schizoaffective disorder and chronic 
substance abuse, with a psychotic disorder either secondary 
to the substance abuse or the schizoaffective disorder.  He 
did not link the veteran's current psychiatric disability 
with his period of active service.  A Social and Industrial 
Survey disclosed that the veteran had poor insight into his 
substance abuse, that he tended to minimize his alcohol and 
drug use, that his lack of structure militated against 
sobriety, and that he was not motivated to comply with any 
treatment plan.  

Additional evidence added to the record includes records 
obtained from the NPRC pertaining to the veteran's post-
service employment as a civilian employee of the Army working 
as an Automatic Pinsetter Mechanic at the Special Services 
Bowling facility at Ludwigsburg, Germany, commencing on 
November 27, 1994, and terminating on February 26, 1975, due 
to his being AWOL since February 1, 1975.  It was further 
indicated that no medical records of the veteran were 
available for this period.  Other evidence added to the 
record includes VA outpatient clinic records dated from March 
to September 1995; a VA hospital summary dated from September 
to October 1995 showing Axis I diagnoses of schizoaffective 
disorder, and substance abuse, by history; a VA hospital 
summary dated in December 1994 and January 1995 showing 
diagnoses of polysubstance abuse, alcohol and cocaine; and 
adjustment disorder with depressed mood; and a VA hospital 
summary with treatment records dated from February to March 
1996 showing Axis I diagnoses of polysubstance abuse-alcohol 
and cocaine and adjustment disorder with depressed mood.  

The Board must now determine whether the additional evidence 
added to the record since the Board decision of March 1989 is 
both new and material to the issues of service connection for 
an acquired psychiatric disability and for a cardiovascular 
disorder. 

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, or psychosis, when manifested to a compensable 
degree within the initial post service year.  38 C.F.R. 
§§ 3.307, 3.309(b) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1999).  The 
veteran's service entrance examination disclosed no 
abnormalities of the heart or cardiovascular system, and his 
psychiatric evaluation was normal.  The matters sent forth 
above were taken into consideration at the time of the Board 
decision of March 1989 finally denying the veteran's claims 
for service connection for a psychiatric disorder and a 
cardiovascular disorder.

New and material evidence means evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).  Further, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  

The Board has reviewed and recounted in detail the evidence 
of record at the time of the Board decision of March 1989, as 
well as the evidence added to the record since that final 
determination.  While the veteran has reiterated various 
allegations as to the onset of palpitations during active 
service, the records shows that none were recorded during 
active service, that he denied any such symptoms at the time 
of service separation, that none were shown on service 
separation examination, and that the first evidence of 
arrhythmia was shown on private hospitalization in 1982, many 
years after final service separation.  In addition, the 
service medical records are silent for any evidence of a 
nervous condition or an acquired psychiatric disability, he 
denied experiencing such symptomatology at the time of 
service separation examination, none was shown on service 
separation examination, and the first evidence of an acquired 
psychiatric disability, other than the veteran's alcohol 
dependence, is the generalized anxiety disorder first shown 
on VA 


examination in May 1983.  Further, neither arteriosclerosis, 
cardiovascular-renal disease, including hypertension, or 
psychosis were shown during active service or within the 
initial postservice year.  

Although extensive evidence has been added to the record 
since the Board decision of March 1989, none of that evidence 
bears directly and substantially upon the specific matter 
under consideration, i. e., whether the veteran's current 
cardiovascular or psychiatric disorders were incurred in or 
aggravated during his period of active service or within the 
initial postservice year.  None of the additional medical 
evidence demonstrating and diagnosing postservice psychiatric 
or cardiovascular disability in the veteran shows those 
disorders to have been present in service, nor links or 
relates those conditions to his period of active service.  
Further, no additional evidence has been submitted which is 
neither cumulative nor redundant, as the fact of the 
veteran's dependence upon alcohol and his generalized anxiety 
disorder was demonstrated and diagnosed in 1983, as was the 
fact of his palpitations induced by his alcohol abuse.  
Medical evidence which merely confirms and reiterates that 
the veteran continues to experience the same or similar 
psychiatric and cardiovascular symptomatology as shown prior 
to the March 1989 Board decision, or such symptomatology 
under different diagnostic classifications, is not new, and 
does not change the fact that such were not present during 
active service or within any applicable presumptive period.  

The veteran's assertions regarding psychiatric disability or 
cardiovascular problems while hospitalized in March 1972 are 
not new, but reiterate arguments advanced by the veteran 
prior to the March 1989 Board decision.  While the veteran 
has asserted that that his complaints of headaches and 
dizziness at the time of his hospitalization for tonsillitis 
in March 1972 were due to his anxiety, and thus warranted 
service connection for anxiety, there is no clinical evidence 
showing the existence of anxiety or other psychiatric 
condition at that time.  Further, there is no evidence that 
his attending physicians regarded those symptoms, together 
with sore throat and fever of 103.6 degrees, as other than 
consistent with the diagnosis of tonsillitis.  In 


the absence of evidence showing a diagnosis of psychiatric or 
cardiovascular abnormality at that time, the Board cannot 
permit the veteran to substitute his lay opinions as to 
clinical diagnoses in place of those of his treating 
physicians.  

The veteran's repeated statements that he experienced a 
psychiatric or cardiovascular disability while on active duty 
are cumulative and duplicative of arguments and assertions 
previously reviewed and considered, and are not new.  His 
statement that he suffered a psychiatric illness within the 
initial postservice year are not new, but reiterate previous 
assertions.  In the absence of a demonstration or diagnosis 
of psychosis or cardiovascular disease during the initial 
postservice year, such are not material to the issue of 
presumptive service connection.  Further, the Board finds 
that the veteran has failed to submit additional evidence 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In fact, the 
previous evidence shows that a psychiatric or cardiovascular 
disorder developed years after active service, and the 
extensive evidence submitted since the Board decision of 
March 1989 does not show anything contrary to that fact, or 
support assignment of an earlier date of onset for either of 
those disabilities.  

Based upon the foregoing, the Board finds that the additional 
evidence added to the record since the Board decision of 
March 1989 denying service connection for a psychiatric 
disorder and a cardiovascular disorder includes no evidence 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (1999).  
The claims are not reopened, and the Board decision of March 
1989 is affirmed and remains final.  





ORDER

The rating decision of June 27, 1983, denying entitlement of 
the veteran to service connection for a "nervous" condition 
and for a "heart" condition was not CUE, and the claim is 
denied.

New and material evidence to reopen a claim of direct or 
presumptive service connection for an acquired psychiatric 
disability has not been submitted, and the claim is denied.   

New and material evidence to reopen a claim of direct or 
presumptive service connection for a cardiovascular disorder 
has not been submitted, and the claim is denied.   




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

